The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action follows a response filed on October 27, 2022. No claims have been amended, cancelled or added. 
In view of remarks the rejection of claims 1-13 under 35 U.S.C. 102(a)(1) as being anticipated by Kaihara et al. (U.S. Patent Application Publication 2016/0130710 A1) and the rejection of claims 1-13 under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (U.S. Patent Application Publication 2011/0015283 or U.S. Patent 8,377,998) have been withdrawn.
Claims 1-13 are pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an alcohol represented by the following formula (4): CmFnH2m+1-nOH  (4)” which renders the claims 5 and 6 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art. Claim 6 describes the alcohols ethanol, n-propanol, and 2-propanol having the structure of formula CnH2n+1OH, which is completely different from the formula of claim 5 because the described alcohols do not include F atoms at all.

Allowable Subject Matter
Claim 1-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: Claims 1-13 are allowable over the closest references: Kaihara et al. (U.S. Patent Application Publication 2016/0130710 A1) and Tomita et al. (U.S. Patent Application Publication 2011/0015283 or U.S. Patent 8,377,998).
The disclosure of the above-mentioned resentences of Kaihara et al. and Tomita et al. resided in paragraphs 3-4 of the Office Action dated July 5, 2022 is incorporated by reference.
However, the above-mentioned resentences of Kaihara et al. and Tomita et al.do not disclose or fairly suggest the claimed cation exchange membrane comprising:
a fluorine-containing polymer comprising a tetrafluoroethylene unit (A) and a perfluoroethylene unit (B) having a carboxylic acid-type ion exchange group, 
particularly wherein the fluorine-containing polymer has a main-chain terminal structure (T) represented by the following formula (I)

    PNG
    media_image1.png
    53
    372
    media_image1.png
    Greyscale

Wherein m and n each represent any integer satisfying m ≥ 2, n ≥ 0, and 2m-n ≥ 1 as per instant claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764